DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 04/12/2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. The Applicant has not submitted the IDS using form PTO/SB/08 listing all the documents for consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “system of claim 1 further comprising a further polarizer between the light source and the polarizer” as claimed in claims 4, 5, 12, 13 and 20 must be shown or the feature(s) canceled from the claim(s).  Furthermore, the drawings show a second polarizer that is not being claimed in any of the claims. The drawings are not true representations of configurations that are being claimed in claims 1-20.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, it is claimed that “the first light and the second light being at least partially differently polarized” meaning the both the first light and the second light are at least polarized. But this contradicts with the earlier part of the claim that states “a light source providing a first light; a polarizer receiving the first light and providing a second light, which indicates that the first light originates from the light source and the second light is the first light that has passed through the polarizer. The features as claimed are not supported by a written description in the specification.

Regarding claim 8, the claimed feature “wherein the second light is polarized by the polarizer” is not supported by a written description in the specification as to what the “second light” refers to and what it does to make the claimed invention functional.

Regarding claim 16, the claimed feature “a second light polarized differently than the first light” is not supported by a written description in the specification as to what the “second light” refers to and what it does to make the claimed invention functional.

Claims 4-5, 12-13 and 20 refers to the polarizers as “polarizer” and “further polarizer”. Such references to the polarizers are not supported by a written description in the specification.

Claims 2-7, 9-15 and 17-20 are rejected because they are dependent on claim 1, 8 or 16, and by virtue of their dependency on claim 1, 8 or 16, they have all the deficiencies of their respective parent claims inherent in them.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION: —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear what structure is being claimed by the recitation “a polarizer receiving the first light and providing a second light, the first light and the second light being at least partially differently polarized”.  It is claimed that “the first light and the second light being at least partially differently polarized” meaning the both the first light and the second light are at least polarized. But this contradicts with the earlier part of the claim that states “a light source providing a first light; a polarizer receiving the first light and providing a second light, which indicates that the first light originates from the light source and the second light is the first light that has passed through the polarizer. The above contradiction has made the claim vague and indefinite.

The specification refers to the polarizers as “first polarizer” and “second polarizer” (see paragraphs [0028]).  However, claims 4-5, 12-13 and 20 refers to the polarizers as “polarizer” and “further polarizer”. This is confusing as it is not clear which is which and which one is being referred to. Furthermore, such references to the polarizers have no support in the specification. From the claim language, it is not clear how the “polarizer”, the “further polarizer” and the “light source” are structured with respect to one another. For the above stated reasons claims 4-5, 12-13 and 20 have been found to be lacking clarity and are rejected for being vague and indefinite.

In claim 8, regarding the recitation “wherein the second light is polarized by the polarizer” question arises as to if the second light is polarized again by the polarizer? The lack of clarity due to inconsistent claim language on how the polarizers are structured and used has made the claim vague and indefinite.
In claim 16, the recitation “a second light polarized differently than the first light” indicates that the first light is also polarized. There is no evidence of a polarizer in claim 16 that polarizes the first light. The lack of clarity due to inconsistent claim language on how the polarizers are structured and used has made the claim vague and indefinite.

Claims 2-7, 9-15 and 17-20 are rejected because they are dependent on claim 1, 8 or 16, and by virtue of their dependency on claim 1, 8 or 16, they have all the deficiencies of their respective parent claims inherent in them.

In general, it is not clear how is the first light and the second light being at least partially differently polarized, as claimed in claim 1, without the use of a second polarizer. Furthermore, it is not clear how a combination of the light source and the polarizer provides a first light and a second light, wherein the second light is polarized by the polarizer as claimed in claim 8.  Furthermore, it is not clear how a second light polarized differently than the first light without the use of a second polarizer.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Allowable Subject Matter
Claims 1-20 are rejected under 35 U. S. C. §112(a) and §112(b) for reasons detailed above. However, claims 1-20 may be allowable if the claims are amended to overcome said rejections because prior art prior art of record taken alone or in combination, fails to disclose or render obvious a noninvasive system or method for passing optical energy through a fluid-containing tissue to measure a glucose concentration comprising a structure and features as shown in the drawings and at least partly claimed in the claims.  Patentability of claims 1-20 will be determined after the claims are amended to overcome the above referenced rejections.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886